DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on November 1, 2021. Claims 1-20 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive.
	The argument features Marinier fails to teach or suggest a condition that is satisfied by each of the multiple measurements taken during a time period. Marinier discloses taking only one measurement.
	The examiner respectfully disagrees with the applicant’s statement and asserts that Marinier discloses taking multiple measurements (par. 246, lines 8-12). An instance of what occurs with each measurement while in an inactive state/time period is disclosed in par. 246, lines 12-26.
The argument features the references fail to teach updating SREF to SN when the above condition is satisfied.
The examiner respectfully disagrees with the applicant’s statement and asserts that these steps are not novel. The applicant will need to include novel limitations to indicate the patentable subject matter. SREF, as a cell state reference variable of the currently camped cell, is disclosed in Roberts as a running average of received signal level of the serving cell (RLA_C) (par. 27, lines 13-14). This running average of received signal level of the serving cell (RLA_C) is updated whenever a measurement involving a UTRAN cell takes place (par. 27, lines 9-14, 17-21; par. 28, lines 3-6).
In view of the above, the rejection using Roberts and Marinier is maintained as repeated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (U.S. Patent Application Number: 2009/0286542) in view Marinier et al. (U.S. Patent Application Number: 2016/0066255).
Consider claim 1; Roberts discloses a measurement method, performed by a terminal, wherein the method comprises: 
measuring a currently camped cell in Δt (par. 28, lines 6-10), to obtain {SI Ι i is a positive integer, i ≤N} (par. 28, lines 6-10), wherein N is a total quantity of times of measuring the currently camped cell in Δt [the updates, based on measurements that take place when the signal level of the serving cell is below or above a threshold (par. 27, lines 9-16), occur every 5 seconds (par. 28, lines 3-6)], and N is greater than one [the updates, based on measurements (par. 27, lines 9-16), occur every 5 seconds (par. 28, lines 3-6)], and Si is a cell state variable obtained through the i th measurement [the cell state leads to a reselection (par. 28, lines 6-10)]; updating SREF to SN [the running average of received signal level of the serving cell (RLA_C) is updated whenever a measurement involving a UTRAN cell takes place (par. 27, lines 9-14, 17-21; par. 28, lines 3-6)], wherein SREF is a cell state reference variable of the currently camped cell [e.g. running average of received signal level of the serving cell (RLA_C) (par. 27, lines 13-14)]; and measuring one or more neighboring cells of the currently camped cell [e.g. UTRAN cell (par. 27, lines 9-21; par. 28, lines 6-10)].  Roberts discloses the claimed invention except: when each Si in {Si| i is a positive integer, i< N} satisfies that SREF -Si is greater than or equal to a first threshold.
i in {Si| i is a positive integer, i< N} satisfies that SREF -Si is greater than or equal to a first threshold [multiple measurements take place (par. 246, lines 8-26)].
It is an object of Roberts’ invention to provide communication via a radio access network. It is an object of Marinieri’s invention to provide radio link monitoring. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Roberts by including a cell state and measurement comparison, as taught by Marineri, for the purpose of effectively managing communication in a telecommunications network.
Consider claim 2, as applied in claim 1; Roberts discloses receiving, from a network device, information that indicates Δt, or information that indicates the first threshold (par. 27, lines 9-14).
Consider claim 3, as applied in claim 1; Roberts discloses obtaining SREF after reselecting or selecting to the currently camped cell (par. 28, lines 3-6).
Consider claim 4, as applied in claim 1; Marinieri discloses the cell state variable comprises reference signal received power (RSRP) or reference signal receivedApplication No. : 16/991,297Filed: August 12, 2020Page: 3 of 7 quality (RSRQ) (par. 242, lines 1-13).
Consider claim 5, as applied in claim 1; Marinieri discloses a coverage area of each of the one or more neighboring cells (e.g. macro cell) is larger than a coverage area of the currently camped cell (par. 154, lines 4-18).
Consider claim 6, as applied in claim 5; Roberts discloses when a first cell in the one or more neighboring cells meets a cell reselection condition (par. 28, lines 6-10), reselecting to the first cell (par. 28, lines 6-10).
Consider claim 7, as applied in claim 5; Marinieri discloses sending a measurement report to a network device (par. 142, 190), wherein the measurement report comprises RSRQ or RSRP of each of the one or more neighboring cells (par. 141, lines 12-16; par. 142, 190).
 claim 8, as applied in claim 5; Marinieri discloses when a priority of a frequency of each of the one or more neighboring cells (e.g. macro cell) is lower than a priority of a frequency of the currently camped cell (par. 153, line 12 – par. 154, line 18), the coverage area of each of the one or more neighboring cells (e.g. macro cell) is larger than the coverage area of the currently camped cell (par. 153, line 12 – par. 154, line 18).
Consider claim 9; Roberts discloses a communications apparatus, comprising: 
a processor (par. 35, lines 1-2); and 
a non-transitory computer readable storage medium storing programming for execution by the processor (par. 35) to cause the apparatus to perform operations comprising:
measuring a currently camped cell in Δt (par. 28, lines 6-10), to obtain {SI Ι i is a positive integer, i ≤N} (par. 28, lines 6-10), wherein N is a total quantity of times of measuring the currently camped cell in Δt [the updates, based on measurements that take place when the signal level of the serving cell is below or above a threshold (par. 27, lines 9-16), occur every 5 seconds (par. 28, lines 3-6)], and N is greater than one [the updates, based on measurements (par. 27, lines 9-16), occur every 5 seconds (par. 28, lines 3-6)], and Si is a cell state variable obtained through the i th measurement [the cell state leads to a reselection (par. 28, lines 6-10)]; updating SREF to SN [the running average of received signal level of the serving cell (RLA_C) is updated whenever a measurement involving a UTRAN cell takes place (par. 27, lines 9-14, 17-21; par. 28, lines 3-6)], wherein SREF is a cell state reference variable of the currently camped cell [e.g. running average of received signal level of the serving cell (RLA_C) (par. 27, lines 13-14)]; and measuring one or more neighboring cells of the currently camped cell [e.g. UTRAN cell (par. 27, lines 9-21; par. 28, lines 6-10)].  Roberts discloses the claimed invention except: when each Si in {Si| i is a positive integer, i< N} satisfies that SREF -Si is greater than or equal to a first threshold.
i in {Si| i is a positive integer, i< N} satisfies that SREF -Si is greater than or equal to a first threshold [multiple measurements take place (par. 246, lines 8-26)].
It is an object of Roberts’ invention to provide communication via a radio access network. It is an object of Marinieri’s invention to provide radio link monitoring. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Roberts by including a cell state and measurement comparison, as taught by Marineri, for the purpose of effectively managing communication in a telecommunications network.
Consider claim 10, as applied in claim 9; Roberts discloses receiving, from a network device, information that indicates Δt, or information that indicates the first threshold (par. 27, lines 9-14).
Consider claim 11, as applied in claim 9; Roberts discloses obtaining SREF after reselecting or selecting to the currently camped cell (par. 28, lines 3-6).
Consider claim 12, as applied in claim 9; Marinieri discloses the cell state variable comprises reference signal received power (RSRP) or reference signal receivedApplication No. : 16/991,297Filed: August 12, 2020Page: 3 of 7 quality (RSRQ) (par. 242, lines 1-13).
Consider claim 13, as applied in claim 9; Marinieri discloses a coverage area of each of the one or more neighboring cells (e.g. macro cell) is larger than a coverage area of the currently camped cell (par. 154, lines 4-18).
Consider claim 14, as applied in claim 13; Roberts discloses when a first cell in the one or more neighboring cells meets a cell reselection condition (par. 28, lines 6-10), reselecting to the first cell (par. 28, lines 6-10).
Consider claim 15, as applied in claim 13; Marinieri discloses sending a measurement report to a network device (par. 142, 190), wherein the measurement report comprises RSRQ or RSRP of each of the one or more neighboring cells (par. 141, lines 12-16; par. 142, 190).
 claim 16, as applied in claim 13; Marinieri discloses when a priority of a frequency of each of the one or more neighboring cells (e.g. macro cell) is lower than a priority of a frequency of the currently camped cell (par. 153, line 12 – par. 154, line 18), the coverage area of each of the one or more neighboring cells (e.g. macro cell) is larger than the coverage area of the currently camped cell (par. 153, line 12 – par. 154, line 18).
Consider claim 17; Roberts discloses a non-transitory computer readable storage medium storing programming for execution by a processor (par. 35), the programming including instructions to perform operations comprising:
measuring a currently camped cell in Δt (par. 28, lines 6-10), to obtain {SI Ι i is a positive integer, i ≤N} (par. 28, lines 6-10), wherein N is a total quantity of times of measuring the currently camped cell in Δt [the updates, based on measurements that take place when the signal level of the serving cell is below or above a threshold (par. 27, lines 9-16), occur every 5 seconds (par. 28, lines 3-6)], and N is greater than one [the updates, based on measurements (par. 27, lines 9-16), occur every 5 seconds (par. 28, lines 3-6)], and Si is a cell state variable obtained through the i th measurement [the cell state leads to a reselection (par. 28, lines 6-10)]; updating SREF to SN [the running average of received signal level of the serving cell (RLA_C) is updated whenever a measurement involving a UTRAN cell takes place (par. 27, lines 9-14, 17-21; par. 28, lines 3-6)], wherein SREF is a cell state reference variable of the currently camped cell [e.g. running average of received signal level of the serving cell (RLA_C) (par. 27, lines 13-14)]; and measuring one or more neighboring cells of the currently camped cell [e.g. UTRAN cell (par. 27, lines 9-21; par. 28, lines 6-10)].  Roberts discloses the claimed invention except: when each Si in {Si| i is a positive integer, i< N} satisfies that SREF -Si is greater than or equal to a first threshold.
In an analogous art Marinier discloses when each Si in {Si| i is a positive integer, i< N} satisfies that SREF -Si is greater than or equal to a first threshold [multiple measurements take place (par. 246, lines 8-26)].

Consider claim 18, as applied in claim 17; Marinieri discloses the cell state variable comprises reference signal received power (RSRP) or reference signal receivedApplication No. : 16/991,297Filed: August 12, 2020Page: 3 of 7 quality (RSRQ) (par. 242, lines 1-13).
Consider claim 19, as applied in claim 17; Roberts discloses receiving, from a network device, information that indicates Δt, or information that indicates the first threshold (par. 27, lines 9-14).
Consider claim 20, as applied in claim 17; Roberts discloses obtaining SREF after reselecting or selecting to the currently camped cell (par. 28, lines 3-6).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/Primary Examiner, Art Unit 2646